DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, 9, 11 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 1, 8, 9, and 11: Lines 2-5 of claim 1, line 1 of claim 8, line 2 of claim 9, and line 2 of claim 11 each recite “which is” when referring to a limitation.  While this is not necessarily unclear, for clarity “which” should be replaced with the specific limitation being referred to.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Lines 1 and 2 each recite “which”.  As multiple limitations have been introduced, it is unclear which limitation is being specifically referred to. 
Regarding claim 2: Lines 1-2 recite “is one of between 2 m and 3 m and is 2.5”, this is generally unclear and it is unclear what is explicitly required by the claim. 
Regarding claim 10: Lines 1-2 recite “is one of elevated to 100 mm to 500 mm and to 300 mm”, this is generally unclear and it is unclear what is explicitly required by the claim.
Regarding claims 3-9 and 11-15: These claims are rejected due to their dependency on claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva et al. (“Da Silva”; US 2019/0040844), in view of Lynderup et al. (“Lynderup”; US 2019/0249647).
Regarding claim 1: Da Silva discloses a wind turbine (Fig. 1), comprising a tower (3), a foundation (5), a transition piece (1, Fig. 2-3), which is arranged between the tower and the foundation and which connects the tower to the foundation (Fig. 1), a platform (10), which is arranged inside the transition piece (Fig. 2B), and a permanent working platform (12) which is arranged below the platform and in a distance thereof (Fig. 2B).
Da Silva does not explicitly disclose a service lift, which is lowered to the platform.
However, Lynderup discloses a service lift, which is lowered to the platform (elevator 23, Fig. 3, paragraph 0045).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the platform of Da Silva to have the service lift of Lynderup in order to allow for easier access to the platform. 
Regarding claim 2: Da Silva discloses the distance is one of between 2 m and 3 m and is 2.5 m (paragraph 0031).
Regarding claim 3: Da Silva discloses a plurality of support beams which run along a longitudinal direction of the tower (13), wherein the platform and the working platform are both attached to the support beams (as shown in Fig. 4A).
Regarding claim 4: Da Silva discloses the support beams are connected to a flange of the transition piece (55, Fig. 7).
Regarding claim 5: Da Silva discloses the platform is supported by a first support structure (53, Fig. 7A), wherein the working platform is supported by a second support structure (55), and wherein the first support structure and the second support structure are both connected to the support beams (as shown in Fig. 7A).
Regarding claim 6: Da Silva discloses a platform arrangement (1) which is suspended in the transition piece, wherein the platform arrangement comprises the platform, the working platform and the support beams (as shown in Fig. 7A).
Regarding claim 7: Da Silva discloses the platform and the working platform are attached to a wall of the transition piece (via 55, Fig. 7A).
Regarding claim 8: Da Silva discloses a platform but does not explicitly disclose a switch gear which is arranged on the platform.
However, Lynderup discloses a switch gear (32) which is arranged on the platform (28).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the platform of Da Silva to include the switch gear of Lynderup in order to connect to the cables. 
Regarding claim 11: Da Silva discloses the platform comprises a centrally arranged hatch (102) which is opened and closed (paragraph 0054).
Regarding claim 12: The combination of Da Silva and Lynderup discloses a working platform with a service life, Lynderup further discloses the working platform comprises a service space for mounting and/or maintaining the service lift (implicit as the lift must be mounted in a space and have room for maintenance).
Regarding claim 13: Da Silva discloses the working platform comprises openings (120) for pulling in array cables (121).
Regarding claim 14: Da Silva discloses the working platform has a circular shape (Fig. 6A).
Regarding claim 15: Da Silva discloses a working platform but does not explicitly disclose the working platform has a semi-circular shape (paragraph 0053 – substantially circular is akin to semi-circular).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva and Lynderup as applied to claim 1 above, and further in view of Donescu et al. (“Donescu”; US 2019/02464661).
Regarding claim 9: Da Silva discloses a working platform but does not explicitly disclose the working platform has an elevated working section which is arranged below the switch gear.
However, Donescu discloses the working platform (42) has an elevated working section (24) which is arranged below the switch gear (40, Fig, 4).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the platform of Da Silva to have the elevated working section of Donescu in order to reinforce the platform. 
Regarding claim 10: Da Silva modified by Donescu disclose the working section is elevated, but does not explicitly disclose elevated to 100 mm to 500 mm and to 300 mm, above the working platform.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the platform of Da Silva to have the elevated working section of Donescu in order to reinforce the platform. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832